U.S.SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form 10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 transition period from to. Commission file number 000-25425 Mercer Insurance Group, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2934601 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10 North Highway 31 P.O. Box278 Pennington, NJ (Address of principal executive offices) Registrant’s telephone number, including area code: (609)737-0426 SECURITIES REGISTERED PURSUANT TO SECTION12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION12(g) OF THE ACT: Common Stock (no par value) Title of Each Class: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The aggregate market value of the voting and non-voting common stock held by non-affiliates (computed by reference to the price at which the common stock was last sold) as of the last business day of the Registrant’s most recently completed second fiscal quarter was: $102,436,895. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of March 1, 2010. Common Stock, no par value: 6,442,257. Documents Incorporated by Reference Portions of the definitive Proxy Statement for the 2010 Annual Meeting of Shareholders are incorporated by reference in PartIII of this Form10-K. FORM 10-K For the Year Ended December31, 2009 Table of Contents PART I 3 ITEM 1. Business. 3 ITEM 1A. Risk Factors. 36 ITEM 1B. Unresolved Staff Comments. 41 ITEM 2. Properties. 41 ITEM 3. Legal Proceedings. 41 ITEM 4. Submission of Matters to a Vote of Security Holders. 41 PART II 42 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 42 ITEM 6. Selected Financial Data. 44 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 45 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk. 70 ITEM 8. Financial Statements and Supplementary Data. 74 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 111 ITEM 9A. Controls and Procedures. 111 ITEM 9B. Other Information. 113 PART III 113 ITEM 10. Directors, Executive Officers and Corporate Governance. 113 ITEM 11. Executive Compensation. 113 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 113 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 113 ITEM 14. Principal Accounting Fees and Services. 113 PART IV 114 ITEM 15. Exhibits, Financial Statement Schedules. 114 2 Table of Contents PART I ITEM 1.
